DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of PCT/IB2015/059837 filed December 21, 2015 as required by 37 CFR 1.55. This document was received on March 8, 2021.
A certified copy of the WIPO publication of PCT/EP2016/082192 filed December 21, 2016 was received on June 21, 2018.
Claim Status
Claims Filing Date
November 4, 2021
Amended
34
Cancelled
1-21, 35
Pending
22-34, 36-42
Withdrawn
22-33, 40, 42
Under Examination
34, 36-39, 41


Withdrawn Abstract Objection
The following objection is withdrawn due to abstract amendment:
Line 8 “The the steel sheet”.
Response to Declaration and Arguments
Applicant's declaration under 37 C.F.R. § 1.132 from Pavan Challa Venkatasurya (“Declaration”) and arguments (“Remarks”) filed November 4, 2021 have been fully considered but they are not persuasive.
Matsuda 
The applicant argues a cooling rate of at least 10°C/s is critical in achieving the yield strength of 440 to 750 MPa, where examples 1-26 of applicant’s specification use a cooling rate of at least 10°C/s (Declaration para. 8).
	The examiner respectfully disagrees. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). Such evidence to establish the criticality of the cooling rate, such as comparing the rate below, at, and above 10°C/s and the associated yield strength has not been presented. While applicant’s specification recites cooling at a rate preferably higher than 10°C/s (7:14-16), the cooling rate of the examples does not appear to be recited (8:10-11). 
	The applicant argues there is no disclosure in Matsuda with respect to a cooling rate of at least 10°C/s down to room temperature or a yield strength of 440 to 750 MPa (Declaration para. 9; Remarks pg. 8 para. 2, para. spanning pgs. 8-9, pg. 9 para. 2).
	The examiner respectfully disagrees. Matsuda teaches after annealing a cooling rate of 8°C/sec or higher and preferably 10°C/sec or higher to a temperature lower than Ms (i.e. cooling down to room temperature) ([0135], [0136]). The process of the prior art (i.e. Matsuda [0130]-[0141]) is substantially similar to the method that makes the claimed invention (applicant’s specification [0035]-[0040]) and the properties of the prior art steel (i.e. Matsuda [0057], Table 3) are substantially similar to those claimed 
	The applicant argues that the polygonal ferrite in Matsuda is interpreted as intercritical ferrite, but in [0136] Matsuda teaches no polygonal ferrite is formed when cooling at greater than or equal to 8°C/sec (Declaration para. 10).
	The examiner respectfully disagrees. Matsuda teaches in [0136] “If the average cooling rate is lower than 8°C./sec, there is excessive formation and growth of polygonal ferrite, precipitation of pearlite and so on, in which case the desired microstructure of the steel sheet cannot be obtained.” Matsuda teaches in [0081]-[0082] that the area ratio of polygonal ferrite (i.e. the desired microstructure) is more than 10% and less than 50%. Therefore, according to the teachings in Matsuda as a whole, a cooling rate of 8°C/s or higher forms more than 10% and less than 50% polygonal ferrite, which is interpreted as intercritical ferrite.
	The applicant argues that example 3 in Matsuda anneals at 840°C, above Ac3, then cools at 10°C/s, and comprises 11% polygonal ferrite (Declaration para. 11) such that polygonal ferrite is not only intercritical ferrite but can also comprise transformation ferrite formed upon cooling, where example 3 consists of transformation ferrite (Declaration para. 12, Remarks pg. 3 para. 5).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). 
In the pending rejection Matsuda teaches in [0129] annealing “in a ferrite-austenite dual phase region or in an austenite single phase region”. Emphasis added. Heating above Ac3 is in an austenite single phase region. Matsuda also teaches heating in a ferrite-austenite dual phase region, such that it is within the scope of Matsuda for the polygonal ferrite to be intercritical ferrite. 
	The applicant argues Matsuda does not exclude polygonal ferrite from including transformation ferrite and the phrase “excessive formation and growth of polygonal ferrite” in [0136] does not mean no transformation ferrite is created in Matsuda (Declaration para. 13).
	Evidence that the polygonal ferrite in Matsuda does not read on intercritical ferrite has not been presented. The process of the prior art (i.e. annealing, quenching, heating Matsuda [0130]-[0141]) is substantially similar to the method that makes the claimed invention (applicant’s specification [0035]-[0040]). The properties of the steel of the prior art (i.e. tensile strength, total elongation Matsuda [0057], Table 3) are also substantially similar to those claimed (applicant’s claim 1). Absent evidence to the contrary, it appears that the polygonal ferrite of Matsuda reads on the claimed intercritical ferrite.  
Matsuda teaches the polygonal ferrite is formed during cooling after finish rolling, which is controlled to 1°C/sec or higher from the finish rolling temperature of Ar3 to 950°C to 720°C ([0120], [0121]) followed by annealing in a ferrite-austenite dual phase region for 15 to 600 seconds ([0129]) (i.e. the intercritical region as evidenced by US 6,264,770 at 2:8-16, 3:66-67, 4:1-18 and by US 5,123,969 at Abstract (5), 2:48-51, 3:43-44, and 4:1-2 where soaking at 780 to 900°C for less than 5 minutes (i.e. 300 seconds) is an intercritical (ferrite plus austenite) annealing treatment) such that the sheet has a predetermined amount of polygonal ferrite ([0130]), then cooling to (Ms-150) to Ms °C at a rate of 8°C/sec or higher ([0135]). Similarly, applicant’s specification recites forming a structure of 20 to 50% ferrite by annealing at 780 to 840°C for 30 to 300 s (Applicant’s specification 5:30 to 6:3) then quenching to (Ms-50) to (Ms-5)°C at a rate of 20°C/sec or more to have a structure that includes intercritical ferrite (Applicant’s specification 6:4-18). The process of Matsuda is substantially similar to that of applicant’s invention such that the product appears to be substantially similar, including the polygonal ferrite of Matsuda reading on the claimed intercritical ferrite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 36-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2014/0242416).
Regarding claim 34, Matsuda teaches a steel sheet ([0001]) with a composition ([0022]-[0048] and [0091]-[0119]) that overlaps with that claimed. Matsuda teaches 5 to 70 % by area of martensite with 25% or more being tempered martensite (i.e. 75% or less being fresh martensite; 1.25 to 70% by area tempered martensite (5*0.25=1.25) and 5 to 52.5% by area fresh martensite (70*0.75=52.5)) ([0060]-[0065]). Matsuda teaches 5 – 40% by area retained austenite ([0066]-[0068]), 5% or more bainitic ferrite in upper bainite (i.e. bainite) ([0073] and [0074]), and a total area ratio of martensite, retained austenite, and bainite ferrite in upper bainite of 40% or more ([0079]). The sum of tempered martensite and bainitic ferrite in upper bainite (i.e. bainite) is 6.25 to 75%. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Matsuda teaches 10 – 50% by area of polygonal ferrite, which reads on intercritical ferrite. This is supported by the process of Matsuda ([0130]-[0141]) being substantially similar to the method that makes the claimed invention (applicant’s specification [0035]-[0040]) and the properties of the steel of Matsuda (i.e. tensile strength and total elongation; [0057] and Table 3) being substantially similar to those of the claimed steel (claim 35).

Claim 34
Matsuda [0022]-[0048], [0058]-[0081], and [0091]-[0119]
Matsuda Citation
C
0.18 – 0.25
0.10 – 0.59
[0091], [0092]
Si
0.9 – 1.8
3.0 or less
[0093]-[0095]
Al
0.02 – 1.0 
3.0 or less
[0101], [0102]
Si+Al
1.0 – 2.35
0.7 or more
[0106], [0107]
Mn
1.5 – 2.5
0.5 – 3.0
[0096], [0097]
Nb
0.010 – 0.035
0.01 – 0.1
[0111], [0112]
Cr
0.10 – 0.40
0.05 – 5.0
[0109], [0110]
Fe
Remainder
Balance
[0119]
Impurities
Unavoidable
Incidental
[0119]
Intercritical ferrite
20 – 50 
10 – 50 (polygonal ferrite)
[0081], [0082]
Retained austenite
10 – 20 
5 – 40 
[0066]-[0068]
Tempered martensite
25 – 45 
25% or more of 5 – 70
(1.25 – 70) 
[0062]-[0065]
Bainite
Present
5% or more (bainitic ferrite in upper bainite)
[0073]-[0078]
Tempered martensite + bainite
30 – 60 
6.25 to 75
-
Fresh martensite
10 – 20 
75% or less of 5 – 70 
(5 – 52.5)
[0061]


Applicant’s Specification [0035]-[0040]
Matsuda [0130]-[0141]
Annealing 
Heating rate at least 3°C/s
780 – 840°C
30 – 300 s
Annealing
-
1000°C or lower
15 – 600 s
Quenching
Cooling rate higher than 20°C/s
Ms-50 to Ms-5°C 
Optional hold for 2 – 8 s
Cooling
Cooling rate preferably 10-100°C/s 
Ms-150 to Ms°C
-
Reheating (partitioning)
375 – 450°C
50 – 250 s 
Heating
350 – 490°C
5 – 2000 s
Optional hot dip coating
Hot-dip galvanizing


Matsuda teaches a tensile strength of 780 to 1400 MPa ([0018], [0019], and [0057]) and total elongation of 20 to 35% ([0157] and Table 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Matsuda teaches a steel sheet ([0001]) with a composition ([0022]-[0048] and [0091]-[0119]), microstructure ([0060]-[0068] and [0079]), and properties ([0018], [0019], [0057], [0157], and Table 3) that are substantially similar to that of the instant invention (claims 34 and 35) where the steel is produced by a process that is substantially similar to the process of the invention (Matsuda [0130]-[0141]; instant specification [0035]-[0040]). It appears that the product of the process of the prior art (i.e. Matsuda) is substantially similar to the product claimed, including the claimed yield strength of 440 to 750 MPa and the hole expansion ratio HER of at least 20%.
Regarding claim 36, Matsuda teaches Si+Al of 0.7% to preferably 3.0% ([0030] and [0105]-[0107]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
 Regarding claim 37, Matsuda teaches an average C content in the retained austenite of 0.70 to 2.00 mass% ([0038] and [0069]-[0072]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 38, 39, and 40, Matsuda teaches hot-dip galvanizing (i.e. coating the steel sheet with a Zn or Zn alloy where Merriam Webster defines “galvanize” as to coat iron or steel with zinc; [0141]-[0145]).
Claim 34, 36-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (US 2014/0000765).
Regarding claim 34, Nozaki teaches a steel sheet ([0007]) with a composition ([0094]-[0120]) and microstructure ([0073]-[0076]) that read on that claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).

Claim 34
Nozaki
Nozaki Citation
C wt%
0.18 – 0.25
0.02 to 0.4
[0095], [0096]
Si wt%
0.9 – 1.8
0.001 to 2.5
[0097], [0098]
Al wt%
0.02 – 1.0 
0.001 to 2.0
[0107], [0108]
Si+Al wt%
1.0 – 2.35
1.0 to 4.5
[0111], [0112]
Mn wt%
1.5 – 2.5
0.001 to 4.0
[0099], [0100]
Nb wt%
0.010 – 0.035
0.005 to 0.2
[0115]
Cr wt%
0.10 – 0.40
0.001 to 2.0
[0117]
Fe wt%
Remainder
Balance
[0120]
Impurities
Unavoidable
Unavoidable 
[0120]
Intercritical ferrite area%
20 – 50 
5 to 80
[0073]
Retained austenite area%
10 – 20 
More preferably 8 to 30
[0074]
Tempered martensite area%
25 – 45 
60 or less
[0075]
Bainite area%
Present
5 to 80
[0073]
Tempered martensite + bainite area%
30 – 60 
At least 5
[0073], [0075]
Fresh martensite area%
10 – 20 
20 or less
[0076]


The ferrite of Nozaki ([0073]) reads on the claimed intercritical ferrite. The process of Nozaki ([0163]-[0171]) is substantially similar to the method that makes the claimed invention (applicant’s specification [0035]-[0040]) and the properties of the steel of Nozaki (i.e. tensile strength, total elongation, and hole expansion ratio (HER); Tables 13, 15) are substantially similar. Therefore, absent evidence to the contrary, the  structure of the ferrite of Nozaki is substantially similar to the claimed intercritical ferrite.
Applicant’s Specification [0035]-[0040]
Nozaki
Nozaki Citation
Annealing 
Heating rate at least 3°C/s
780 – 840°C
30 – 300 s
Annealing
>= 0.3
Ac1 to 900°C
1 to 300 s
[0163]-[0165]
Quenching
Cooling rate higher than 20°C/s
Ms-50 to Ms-5°C 
Optional hold for 2 – 8 s
Cooling
1 to 20°C/s
580 to 780°C
5 to 200°C/s
350 or lower
[0166]-[0167]
Reheating (partitioning)
375 – 450°C
50 – 250 s 
Reheating
350 to 500°C
tOA to 1,000 s
[0167]
Optional hot dip coating
Optional hot dip galvanizing
[0171]


The composition (Nozaki [0094]-[0120]), microstructure (Nozaki [0073]-[0076]), and processing (i.e. annealing, quenching, and reheating; Nozaki [0163]-[0171]) of the prior art are substantially similar to the claimed composition and microstructure and the processing that makes the claimed invention (applicant’s specification [0035]-[0040]). Therefore, it appears the properties of the product of the prior art are substantially similar to the claimed properties, including a yield strength between 440 and 750 MPa, a tensile strength of at least 980 MPa, a total elongation of at least 20%, and a hole expansion ratio HER of at least 20%. This position is supported by the examples of the prior art having properties (i.e. Nozaki Tables 13, 15, tensile strength, TS, elongation, EL, and HER, lamba) that fall within the claimed ranges.
Regarding claim 36, Nozaki teaches 1.0 to 4.5% Si+Al ([0111], [0112]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 37, Nozaki teaches the average concentration of C in retained austenite is 0.9% or more ([0092]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 38, 39, 41, Nozaki teaches hot-dip galvanizing the steel sheet (i.e. coating the steel sheet with zinc) ([0171]) 
Related Art
Hanlon (US 2017/0191150)
	Hanlon teaches a steel strip ([0001]) with an overlapping composition ([0012]-[0021]) with a microstructure of 0 to 40 vol% ferrite, 20 to 70 vol% bainite, 7 to 30 vol% martensite, 5 to 20 vol% retained austenite ([0022]-[0028]) and tensile strength of 960 to 1100 MPa, yield strength of at least 500 MPa, and uniform elongation of at least 12% ([0029]). Hanlon is silent to the presence of tempered martensite.
Hasegawa (US 2015/0203947)
	Hasegawa teaches a steel sheet ([0001]) with a composition that overlaps with that claimed ([0024]-[0045]) with 0 to 5 area% polygonal ferrite ([0047], [0048]), 5 area% or more bainite ferrite ([0049]), 5 to 20 area% martensite ([0050]-[0052]), 30 to 60 area% tempered martensite ([0053], [0054]), and 4 to 20 area% retained austenite ([0055]-[0056]). Hasegawa is silent to the presence of bainite.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735               



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735